Citation Nr: 1109095	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's Circadian rhythm sleep disorder (sleep disorder).  

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's right shoulder subacromial bursitis (right shoulder disability).

4.  Entitlement to an initial rating in excess of 10 percent for the Veteran's lumbar myositis (back disability).  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had at least four periods of active service: from January 2002 to May 2002; from February 2003 to May 2003; and from July 2006 to November 2007.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2008 and July 2008 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's right ankle disability is not productive of marked limitation of motion.  

2.  The Veteran's sleep disorder does not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  The Veteran does not suffer from dislocation of the right clavicle or scapula or nonunion of the clavicle or scapula with loose movement, and he retains range of arm motion beyond shoulder level.

4.  The Veteran's back disability is productive of range of flexion greater than 30 degrees but not greater than 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC) 5003, 5271 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for a sleep disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.125-4.130, DC 9434 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's right shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.71a, DCs 5200-5203 (2010).

4.  The criteria for an initial evaluation of 20 percent for the Veteran's back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.71a, DC 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claims is instructive.  The Veteran first sought service connection for issues two through four in October 2007.  After he underwent two VA examinations, the RO granted service connection for these disabilities in an April 2008 rating decision.  The Veteran then sought service connection for his right ankle disability in a May 2008 claim.  Service connection for that disability was granted in a July 2008 rating decision.  The Veteran filed a Notice of Disagreement with the ratings assigned to each disability in January 2008.  The RO issued a Statement of the Case in July 2009, and the Veteran thereafter filed a timely Substantive Appeal.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims for an increased initial rating is analyzed below.  

Right Ankle Disability 

The Veteran's degenerative joint disease of the right ankle has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that Code, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the ankle is addressed by Diagnostic Code 5271.  Under that Diagnostic Code, marked limitation is assigned a 20 percent rating, while moderate limitation is assigned a 10 percent rating.  The normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a Plate II.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A review of the record  shows that a July 2008 X-ray revealed that the Veteran had mild spurlike calcifications at the tips of the medial and lateral malleoli, suggesting mild degenerative joint disease or tendinous insertion calcifications. 

After filing his Notice of Disagreement, the Veteran underwent a VA joints examination in June 2009.  The Veteran complained of suffering from pain and stiffness in his right ankle.  He stated that the pain results in a lack of endurance when walking and is prolonged by standing or walking for long periods of time.  

Upon examination of the Veteran's right ankle, the examiner found no evidence of edema or effusion.  The examiner noted no antalgia or callosities, and found no evidence of ankylosis in the right ankle.  

Range of motion testing revealed that the Veteran had plantar flexion of 0-45 degrees, with pain reported over the last 20 degrees.  The Veteran had dorsiflexion of 0-25 degrees, with pain in the last 20.  No functional loss was reported on either range of motion, and there was no indication of any fatigue, weakness, or lack of endurance during testing.  

There is little other relevant evidence in the Veteran's claims folder regarding this claim.  Earlier, a February 2009 primary care record noted that the Veteran had full range of motion in his right ankle; and a March 2009 podiatry consult noted that the Veteran complained of swelling and heat in his ankle.  An X-ray performed at that time noted the same spurlike calcifications as his previous X-ray, and the Veteran was given an ankle brace.  

Given the foregoing, the Board concludes that a rating in excess of 10 percent is not warranted.  Although there was some pain noted on range of motion testing, it produced no functional impairment as to be considered productive of marked limitation of motion of the ankle.  

The Board has considered whether rating the Veteran under a different Diagnostic Code would more approximate the Veteran's symptoms, but finds that none does.  Ratings for musculoskeletal injuries of the ankles are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Diagnostic Codes 5270 and 5272 both require evidence of ankylosis; as the Veteran's ankle has not been found to be ankylosed, these ratings are not applicable.  Diagnostic Code 5273 covers malunion of the os calcis or astragalus, while Diagnostic Code 5274 is applied to cases of astragalectomy.  As the Veteran has not been found to be suffering from these conditions, they are similarly not applicable here.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from degenerative joint disease of the right ankle, resulting in painful motion, but with no functional impairment.  These symptoms are contemplated under the applicable rating criteria for arthritis and musculoskeletal injuries of the ankle.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that though the Veteran suffers from degenerative joint disease of the right ankle, this does not result in marked limitation of motion in that ankle.  Accordingly, the Board concludes that the criteria for a 20 percent rating for the Veteran's right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5003, 5271

Sleep Disorder  

The Veteran's sleep disorder has been rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9499-9434.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  As the Veteran's circadian rhythm sleep disorder is not assigned a specific number, code 9499 is applied to allow for rating the disability with other mental disorders.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 9499 refers to mental disorders in general, while the more specific Diagnostic Code 9434 refers to major depressive disorder.

The Veteran's sleep disorder has been rated as 10 percent disabling under the General Formula for Rating Mental Disorders.  Under the General Rating Formula, a 10 percent rating is assigned with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  
According to DSM-IV, a score of 81-90 indicates "[a]bsent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, and no more than everyday problems or concerns (e.g., an occasional argument with family members)."  A score of 71-80 indicates that "[i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The Veteran underwent a VA examination for his sleep disorder in January 2008.  At that examination, the Veteran complained of suffering from difficulty in going to bed and staying asleep.  He stated that this does not result in interference with his daily routine or activities.  

The mental status examination revealed that the Veteran was casually dressed and adequately groomed.  His answers were relevant, coherent, and logical.  He had no impairment of thought process or communication, and suffered from no delusions or hallucinations.  He had no inappropriate behavior, nor did he have suicidal or homicidal ideation.  He had no impairment for performance of his daily activities of personal hygiene.  He was oriented to person, place, and time.  He had no memory or intellectual impairment, and he had no obsessive or ritualistic behavior.  He did not suffer from panic attacks, depression, or anxiety.  Indeed, the only symptom that the Veteran reported suffering from that was noted on his mental status examination was his previously described sleep impairment.  

Based on this examination, the examiner diagnosed the Veteran as suffering from a Circadian rhythm sleep disorder, but no other mental disorder.  He assigned a GAF range of 80-85.  The examiner further stated that the Veteran's sleep disorder and mental status were not severe enough to interfere with his occupational and social functioning.  

The only other relevant evidence for this claim comes from an October 2008 primary care note.  At that time, the Veteran stated that he snored a lot and had nightmares two to three times per week.  The Veteran denied suffering from tiredness or depression as a result of these problems.  

Given the foregoing, it is clear that a rating in excess of 10 percent assigned for the Veteran's sleep disorder is not warranted.  Again, under the General Rating Formula, a 10 percent rating is assigned with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Here, as the Veteran has not been diagnosed as suffering from a mental disorder other than his sleep impairment and as the examiner stated that this disorder did not interfere with his occupational and social functioning, the Board believes that the 10 percent rating most approximates his current symptoms.

A higher 30 percent rating would only be warranted with evidence that the Veteran's sleep disorder resulted in evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Though chronic sleep impairment is one symptom listed by the 30 percent rating, the Veteran displays none of the other symptoms enumerated by that rating, nor does his sleep disorder result in the occupational and social impairment required for this rating.  

In reviewing the schedule of disability ratings codified in the applicable VA regulations, the Board can find no other disability rating that would better approximate the Veteran's symptoms.  The only rating that could possibly be assigned is one for sleep apnea, located at 38 C.F.R. § 4.97, Diagnostic Code 6847.  This rating is inapplicable, however, as the Veteran has not been diagnosed as suffering from sleep apnea.  The current rating thus most closely approximates the Veteran's particular disability.  

The Veteran's disability also does not warrant an extraschedular rating.  Again, the Board must compare the level of severity and symptomatology of the Veteran's disability with the applicable rating criteria.  Thun, 22 Vet. App. at 115.  In doing so here, the Board notes that the Veteran's sleep impairment is addressed by the rating criteria for mental disorders, and that the symptomatology and severity are adequately reflected by his current rating.  The first threshold of the Thun framework is thus not met, ending the Board's inquiry.  

After reviewing the evidence, the Board finds that the Veteran's sleep disorder does not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that the criteria for a 30 percent rating for the Veteran's sleep disorder have not been met.  

Right Shoulder Disability

The Veteran's right shoulder disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under this code, malunion of the clavicle or scapula is assigned a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement is assigned a 10 percent rating, while nonunion of the clavicle or scapula with loose movement is assigned a 20 percent rating.  Dislocation of the clavicle or scapula is assigned a 20 percent rating.  

Diagnostic Code 5201 provides for evaluations based on limitation of motion of the shoulder.  Service treatment records indicate the Veteran's major extremity is his right, and this Code provides for a 20 percent evaluation for limitation of motion of the major arm to shoulder level.  Limitation of motion of the arm to midway between side and shoulder level is assigned a 30 percent evaluation, and limitation of motion of the major arm to 25 degrees from the side is assigned a 60 percent evaluation.  

Further, normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

As noted above, the Board must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran underwent a VA joints examination in January 2008; there is no other evidence in the claims folder that is relevant to the Board's decision here.  The Veteran complained of suffering from pain in his shoulder which he attributed to his wearing body armor while deployed to Iraq.  He stated that after returning from Iraq, his pain decreased in intensity.  He did report sharp pain with sudden movement or heavy lifting.  

Range of motion testing revealed that the Veteran had abduction and flexion of 160 degrees, internal rotation of 65 degrees, and external rotation of 70 degrees.  Though the Veteran had pain during repetitive range of motion testing, he was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

Upon examination, the examiner found no evidence of deformity, atrophy, or scapular winging of the right shoulder.  He was, however, tender to palpation at the subacromial area.  The Veteran had no ankylosis in his shoulder, and though the Veteran experienced mild pain with his Hawkins' test, other tests performed at that time (including speeds test, Yocum's test, drop arm test, and impingement sign) were negative.  The examiner wrote that an X-ray performed in January 2008 showed that the Veteran's shoulder bones were normal, with normal soft tissue and articular space.  No fracture or dislocation was identified.  The examiner diagnosed the Veteran as suffering from right shoulder subacromial bursitis.  

Based on the results of this January 2008 VA examination, the Board concludes that a rating in excess of 10 percent is not warranted.  Under Diagnostic Code 5203, an increased 20 percent rating would require either evidence of the nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  As noted above, however, no such evidence exists.  Instead, the examiner found that most testing of the Veteran's shoulder returned negative results, and the X-ray showed no signs of dislocation.  

The Board has considered other Diagnostic Codes, but notes Diagnostic Code 5200 involves ankylosis of the scapulohumeral articulation.  As the Veteran's shoulder has not been found to be ankylosed, this Code is inapplicable.  Diagnostic Code 5201 covers limitation of motion of the arm.  The 20 percent rating under that code is warranted when the arm is limited to movement at the shoulder level.  Range of motion testing revealed, however, that the Veteran has flexion and abduction of 160 degrees, meaning he is able to raise his arm above shoulder level and thus does not meet the criterion for the 20 percent rating.  Finally, Diagnostic Code 5202 involves conditions of the humerus, but this contemplates malunion or nonunion, or recurrent dislocation, none of which is present.  

The Veteran's disability also does not warrant an extraschedular rating.  Again, the Board must compare the level of severity and symptomatology of the Veteran's disability with the applicable rating criteria.  Thun, 22 Vet. App. at 115.  In doing so here, the Board notes that the Veteran's painful motion and lack of full range of motion are addressed by the rating criteria for shoulder and arm disabilities, and that the symptomatology and severity are adequately reflected by his current rating.  The first threshold of the Thun framework is thus not met, ending the Board's inquiry.  

Back Disability  

The Veteran's back disability has been rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 5235-5243.  Under the General Rating Formula, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Once again, the Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran underwent a VA spine examination in January 2008.  At the examination, the Veteran complained of suffering from pain in his back.  He stated that this pain radiated to his legs.  Though he complained that his back would occasionally "lock up," he denied suffering from incontinence.  

Upon examination, the examiner noted that the Veteran was able to walk unaided with a steady gait.  The Veteran's posture was erect.  The Veteran had tenderness to palpation and lumbar spasm of the right side of his paravetebral muscles.  He did not have muscle spasm or guarding severe enough to result in an abnormal gait.  He had no postural abnormalities, ankylosis, or abnormality in the musculature of his back.  The Veteran had an intact pin prick to his bilateral lower extremities.  He had no muscle atrophy in his lower extremities, and had full muscle strength.

Range of motion testing revealed that the Veteran had forward flexion of 65 degrees, extension of 15 degrees, lateral flexion of 30 degrees bilaterally, and lateral rotation of 30 degrees bilaterally; the Veteran thus had a combined range of motion of 200 degrees.  The examiner noted, however, that the Veteran had painful lumbar flexion from 45 degrees to 65 degrees, and painful extension at 15 degrees, although the Veteran was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

Given these findings, the Board concludes a 20 percent evaluation for the Veteran's back disability is warranted, based on the evidence of painful motion beginning at 45 degrees flexion.  A higher rating is not warranted since the Veteran retains range  of flexion beyond 30 degrees, and favorable ankylosis is not shown.  As the Veteran's symptoms have remained consistent over time, staged ratings are also not at issue.  

The Veteran's disability also does not warrant an extraschedular rating.  Again, the Board must compare the level of severity and symptomatology of the Veteran's disability with the applicable rating criteria.  Thun, 22 Vet. App. at 115.  In doing so here, the Board notes that the Veteran's painful motion and lack of full range of motion are addressed by the General Rating Formula for Diseases and Injuries of the Spine, and that the symptomatology and severity are adequately reflected by his current rating.  The first threshold of the Thun framework is thus not met, ending the Board's inquiry.  




II.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection for the issues on appeal was granted in rating decisions of April 2008 and July 2008.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded VA compensation and pension examinations germane to each of his claims on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the right ankle is denied.  

An initial rating in excess of 10 percent for the Veteran's Circadian rhythm sleep disorder is denied.  

An initial rating in excess of 10 percent for the Veteran's right shoulder subacromial bursitis is denied.

An initial rating of 20 percent for the Veteran's lumbar myositis is granted. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


